Action for personal injuries alleged to have been sustained by plaintiff in falling as she emerged from an automatic self-service elevator in an apartment house where she resided. Judgment dismissing the complaint at the close of plaintiff’s case unanimously reversed and a new trial ordered, with costs to the appellant to abide the event, on the ground that it cannot be said as a matter of law that plaintiff was guilty of contributory negligence. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.